IT IS ORDERED that the writ application is granted limited to the following question: Whether petitioner's habitual offender adjudication and sentence are governed by R.S. 15:529.1 as it existed at the time of commission of his instant offense, as it was amended by 2017 La. Acts 282, or as it was amended by 2018 La. Acts 542.
GUIDRY, J., recused.
*571Attachment
SUPREME COURT OF LOUISIANA
No. 2019-KO-0203
STATE OF LOUISIANA
VERSUS
HENRI PIERRE LYLES
On Writ of Certiorari and/or Review Fortieth Judicial District Court, Parish of St. John, No. 15,42, Division C; Court of Appeal, Fifth Circuit, No. 18-KA-283.
And, whereas, the Court has this date, pursuant to Article 5, Section 5, of the Constitution of Louisiana, made and issued the following order, to wit-"It is ordered that the writ of review issue; that the District Court and the Court of Appeal send up the record in Duplicate of the case; and that counsel for all parties be notified."
Now, therefore, the said District Court and the Court of Appeal is hereby commanded, in the name of the State of Louisiana and of this Honorable Court, to send up forthwith to this Court, in accordance with Supreme Court Rule 1, at the City of New Orleans, the record in duplicate of the above-entitled case.
Witness the Honorable Justices of the Supreme Court of the State of Louisiana, on this 20th day of May, in the year of our Lord, Two Thousand-Nineteen. __________________________ John Tarlton Olivier Clerk of Court Deputy Clerk of Court